DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Claims 1, 3, 22-25, 27-29, and 31-35 were previously pending.  Claims 1, 22-23, 27-28, and 35 were amended in the reply filed May 20, 2022.  Claims 1, 3, 22-25, 27-29, and 31-35 are currently pending.

Response to Arguments 
Applicant's amendments overcome the objection to the Specification it is withdrawn.
Applicant's amendments overcome the rejection of claim 27 made under § 112(a) and it is withdrawn. 
Applicant's arguments filed with respect to the rejections made under § 101 have been fully considered but are not persuasive.  "Applicant submits that the identification of a user and items via an electronic card and near field communications, how the delivery/pickup location is determined to be suitable (which is based on several factors), the way the shipping label is generated according to the return terms, and the actual or tangible return of the item integrates the judicial exception into a practical application because it imposes a 'meaningful limit' for processing item pickup and returns so as to be more than a drafting effort to 'monopolize' the concept of processing item returns. The processing of pickup and returns can be done in a variety of other ways outside of the claims."  Remarks, 19.  Applicant does not explain further why these are meaningful limits.  "While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility." Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015). Cf. OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362-1363 (Fed. Cir.) (cert. denied, 136 S. Ct. 701, 193 L. Ed. 2d 522 (2015)) ("[T]hat the claims do not preempt all price optimization or may be limited to price optimization in the e-commerce setting do not make them any less abstract.").  The electronic ID card has been treated as an additional element, but does not provide a practical application for the reasons in the rejection below.  The remaining elements argued are purely part of the abstract idea.  "Examiners evaluate integration into a practical application by: (1) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application…" MPEP 2106.04(d) II (emphasis added).  Looking at the elements in combination results in nothing more than generally linking the abstract idea of returning items to a technological environment (i.e., computers and the Internet). 
Applicant also argues that the claims recite a particular machine.  Remarks, 20.  It is not clear how the generic electronic ID card and server are "particular machines."  Many generic devices (e.g., consumer-grade smartphones) are capable of NFC communication—this ability alone does not make something a "particular machine."  "Moreover, the particular electronic ID card and logistics server is integral to the independent claims because they are required to facilitate pickup of the item from the pickup/delivery location."  Remarks, 20.  Even considering its use here the server is still generic, and Applicant's own Specification states that the electronic ID card is not required for pickup (¶¶ 0067, 103).  With respect to a transformation of a particular article to a different state or thing (see Remarks, 20-21), this is not met merely by transferring possession of an item from one person to another in the context of a commercial interaction.  
Applicant also argues that the claims recite "significantly more" than the abstract idea.  "For example, it is not routine or conventional in the shipping and retail industries to use delivery/pickup locations approved or selected by a retailer for both the pickup and delivery of items, let alone the specific way of selecting the delivery/pickup location (based on several factors as indicated in the first claim element of claim 1) and the specific way for facilitating pickup of the item (via an electronic ID card and electronic near field communications), as recited in the independent claims."  Remarks, 23.  Applicant's Specification supports the conventionality of the electronic ID card with NFC by only mentioning it briefly and at an extremely high level of generality (¶¶ 0067, 103).  This demonstrates that the inventor recognized no need to describe it any detail to fulfill requirements under § 112(a) because its functionality is notoriously well-known to one skilled in the art.  The remainder of this passage purely describes the abstract idea.  An inventive concept "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself." Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016). See also Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 78, 101 USPQ2d at 1968 (after determining that a claim is directed to a judicial exception, "we then ask, '[w]hat else is there in the claims before us?") (emphasis added)). Instead, an inventive concept is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).  Accordingly, the rejection is maintained. 
Applicant's amendments overcome the rejections made under § 103(a) and they are withdrawn.  The closest prior art of record, cited both before and below, does not teach or fairly suggest the limitations in any reasonable combination (especially to determine that the delivery/pickup location is suitable to serve as a particular attended delivery/pickup location based on: a number of returns that have occurred at the delivery/pickup location, a number of complaints associated with the delivery/pickup location, demographic data associated with the delivery/pickup location, geographic data associated with the delivery/pickup location, a volume of sales associated with the delivery/pickup location, and a number of customers that patronize the delivery/pickup location; as well as its relationship with the other claim elements; see also Remarks, 24).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 22-25, 27-29, and 31-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (abstract idea without significantly more).  Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability.  Alice Corp. v. CLS Bank Int'l, 573 U.S. 208 (2014).  Claims 1, 3, 22-25, 27-29, and 31-35, each considered as a whole and as an ordered combination, are directed to a judicial exception (i.e., an abstract idea) without significantly more. 
MPEP 2106 Step 2A – Prong 1:
The claims recite an abstract idea reflected in the representative functions of the independent claim 1 (independent claims 22 and 28 recite the same abstract idea, albeit slight differences in wording)—including:
	determine that the delivery/pickup location is suitable to serve as a particular attended delivery/pickup location based on: a number of returns that have occurred at the delivery/pickup location, a number of complaints associated with the delivery/pickup location, demographic data associated with the delivery/pickup location, geographic data associated with the delivery/pickup location, a volume of sales associated with the delivery/pickup location, and a number of customers that patronize the delivery/pickup location;
	receive a notification that the delivery/pickup location is selected by a particular retailer to facilitate delivery/pickup services for the particular retailer, and wherein the delivery/pickup location and the particular retailer are each associated with a different entity; 
	identify the user and a particular item to be purchased from the particular retailer; 
	based on the identification, facilitate pickup of the particular item from the delivery/pickup location; 
	determine that the particular item can be returned to the particular retailer from the delivery/pickup location based at least in part on item return criteria and item information included in the received notification; 
	receive return terms that specify at least one way in which the particular item is to be returned to the particular retailer from the delivery/pickup location; 
	at least partially responsive to the receiving of the return terms, generate, based on the determination that the particular item can be returned to the particular retailer from the delivery/pickup location, a return shipping label that displays an expiration date; 
	based at least in part on the determination that the particular item can be returned to the particular retailer from the delivery/pickup location, cause the item to be returned to the particular retailer from the delivery/pickup location.
This qualifies as a method of organizing human activities because it recites collecting and analyzing information for facilitating pickup of purchased items, processing returns of items purchased from a retailer by a customer by following rules to determine acceptance of the return, and then arranging return shipment of the items with a label for a carrier (i.e., in the terminology of the 2019 Revised Guidance, fundamental economic practices; commercial interactions (including marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including following rules or instructions)).  Additionally, aside from the general link to a technological environment (addressed below), it covers certain purely mental processes (e.g., a company employee exercising judgment that a delivery/pickup location is suitable based on observing and evaluating various factors; a retail employee observing item data and return criteria and evaluating them to judge whether or not a return can be processed).  
MPEP 2106 Step 2A – Prong 2:
This judicial exception is not integrated into a practical application because there are no meaningful limitations that transform the exception into a patent eligible application. The elements merely serve to provide a general link to a technological environment (e.g., computers and the Internet) in which to carry out the judicial exception (server computer system, processor, computer storage media, non-transitory computer-readable medium, network interface, remote server, electronic ID card capable of NFC communication with a computing device—all recited at a high level of generality).  Although they have and execute instructions to perform the abstract idea itself (e.g., modules, program code, etc. to automate the abstract idea), this also does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it."  Aside from such instructions to implement the abstract idea, they are solely used for generic computer operations (e.g., receiving, storing, retrieving, transmitting data).  The detection that an electronic ID card is communicating via near field communications with a computing device can also be viewed as an extra-solution data gathering activity (See MPEP 2106.05(g)).  It is tangential to the invention because the same result can be accomplished in other manners while still practicing the invention (see Specification ¶¶ 0067, 103). 
The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools to improve the functioning of the abstract idea identified above.  Looking at the additional limitations and abstract idea as an ordered combination and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Rather than any meaningful limits, their collective functions merely provide generic computer implementation of the abstract idea identified in Prong One.  None of the additional elements recited "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  
At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a nonabstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities. Here, in contrast, the claims and their specific limitations do not readily lend themselves to a step-one finding that they are directed to a nonabstract idea. We therefore defer our consideration of the specific claim limitations’ narrowing effect for step two.") (citations omitted).
MPEP 2106 Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons as presented in Step 2A Prong 2 (i.e., they amount to nothing more than a general link to a particular technological environment and instructions to apply it there). Moreover, the additional elements recited are known and conventional computing elements (server computer system, processor, computer storage media, non-transitory computer-readable medium, network interface, remote server, electronic ID card capable of NFC communication with a computing device—see published Specification ¶¶ 0028-35, 67, 103 describing these at a high level of generality and in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy the statutory disclosure requirements).  
The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional.'" SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, 566 U.S. 66, 73 (2012)).  Apart from the instructions to implement the abstract idea, they only serve to perform well-understood functions (e.g., receiving, storing, retrieving, transmitting data—see Specification above as well as Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions).  
"The use and arrangement of conventional and generic computer components recited in the claims—such as a database, user terminal, and server— do not transform the claim, as a whole, into 'significantly more' than a claim to the abstract idea itself. We have repeatedly held that such invocations of computers and networks that are not even arguably inventive are insufficient to pass the test of an inventive concept in the application of an abstract idea." Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1056 (Fed. Cir. 2017) (citations and quotation marks omitted).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. 
Dependent Claims Step 2A:
The limitations of the dependent claims but for those addressed below merely set forth further refinements of the abstract idea without changing the analysis already presented (i.e., they further limit the organizing of human activities without adding any new additional elements).  Additionally, for the same reasons as above, the limitations fail to integrate the abstract idea into a practical application because they use the same general technological environment and instructions to implement the abstract idea as the independent claims (e.g., generic server and computing devices).  Claim 23 adds the additional element of scanning a machine-readable indicium by the generic client device to retrieve data.  In addition to being a generic, ubiquitous computer capability, this can also be viewed as an extra-solution data gathering activity (See MPEP 2106.05(g)).
Dependent Claims Step 2B:
The dependent claims merely use the same general technological environment and instructions to implement the abstract idea.  Claim 23 adds the additional element of scanning a machine-readable indicium by the generic client device to retrieve data.  The Specification also indicates this is the routine use of known components for the same reasons presented with respect to the elements in the independent claims above (see ¶ 0127).  Accordingly, they are not directed to significantly more than the exception itself, and are not eligible subject matter under § 101.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mauseth, et al., U.S. Pat. Pub. No. 2008/0270209 (Reference A of the attached PTO-892) relates to attended pickup/return locations including determining suitable locations.
O'Dea, U.S. Pat. Pub. No. 8,744,919 (Reference B of the attached PTO-892) relates to attended pickup/return locations including determining suitable locations. 
Steinfield, et al., Integrating Brick and Mortar Locations with E-Commerce: Understanding Synergy Opportunities, Proceedings of the 35th Hawaii International Conference on System Sciences, 2002 (Reference U of the attached PTO-892) relates to attended pickup/return locations including determining suitable locations.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL VETTER whose telephone number is (571)270-1366. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL VETTER/Primary Examiner, Art Unit 3628